—Petition unanimously dismissed without costs. Memorandum: Petitioner commenced this proceeding seeking to annul a determination that he violated inmate rule 100.13, prohibiting fighting (7 NYCRR 270.2 [B] [1] [iv]). After the proceeding was transferred to this Court pursuant to CPLR 7804 (g), respondent issued an administrative order reversing the determination and directing that all references to the disciplinary proceeding be expunged. Because petitioner has obtained the relief he seeks, this proceeding is dismissed as moot (see, Matter of Free v Coombe, 234 AD2d 996). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Cayuga County, Corning, J.) Present—Law-ton, J. P., Hayes, Wisner, Callahan and Boehm, JJ.